UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of Date of report (Date of earliest event reported):July 29,2008 PILGRIM'S PRIDE CORPORATION (Exact Name of Registrant as Specified in its Charter) Delaware 1-9273 75-1285071 (State or Other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) 4wy. 271 N. Pittsburg, Texas 75686-0093 (Address of Principal Executive Offices) (ZIP Code) Registrant's telephone number, including area code: (903) 434-1000 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) Item 2.02.Results of Operations and Financial Condition. The information in this Item 2.02 and the Exhibit attached hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On July 29, 2008, Pilgrim's Pride Corporationreported a net loss from continuing operations of $48.3 million, or $0.69 per share, on net sales of $2.2 billion for the third fiscal quarter ended June 28, 2008.These results exclude charges of $4.4 million, or $0.06 per share, related to discontinued operations.For the third quarter of fiscal 2007, the company reported a net profit from continuing operations of $63.3 million, or $0.95 per share, on total sales of $2.1 billion. The press release is furnished as Exhibit 99.1 to this Form 8-K. Item 9.01. Financial Statements and Exhibits. (c)
